Exhibit 10.2

 

 [wellsfargo-logo.jpg]

 

GUARANTY

(PERSONAL)

 

 

June 14, 2016

 

 

Wells Fargo Bank, National Association

100 Park Avenue

New York, New York 10017

 

Re: Naked Brand Group Inc., and Naked Inc.,

 

Gentlemen:

 

In order to induce Wells Fargo Bank, National Association (“Factor”) to enter
into the Joint Factoring Agreement, dated as of June 14, 2016 and all
supplements and agreements related thereto, as amended, modified and
supplemented from time to time (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Factoring Agreement”) with Naked Brand Group Inc., and Naked Inc. (individually
and collectively, the “Client”) and/or to induce Factor to refrain at this time
from terminating said Factoring Agreement and/or in consideration of any loans,
advances, payment, extensions of credit, benefits or financial accommodations
heretofore or hereafter made, granted or extended by Factor or which Factor have
or will become obligated to make, grant or extend to or for the account of
Client, the undersigned (and each of them if more than one) guarantees without
deduction by reason of setoff, defense, or counterclaim of any party, or loss of
contribution from any co-guarantor hereunder, the due performance of all of
Client’s contracts and agreements with Factor under the Factoring Agreement or
otherwise, both present and future and any and all subsequent renewals,
extensions, continuations, modifications, supplements and amendments thereof,
and the prompt payment to Factor with interest of any and all sums which may be
presently due and owing or which shall in the future become due and owing to
Factor from Client. This joint and several primary liability shall include but
not be limited to any and all existing and future Obligations (as defined in the
Factoring Agreement), whether for principal, interest (including all interest
that accrues after the commencement of any case or proceeding under any
provision of title 11 of the United States Code, as in effect from time to time,
or under any other state or federal bankruptcy or insolvency law, irrespective
of whether a claim therefor is allowed in such case or proceeding), fees,
expenses or otherwise, whether acquired by Factor by assignment, transfer, or
otherwise, and whether or not such Obligations shall arise under the Factoring
Agreement or under any other contract or agreement or any renewal, modification,
supplement or amendment thereof, or shall be represented by or payable under
instruments of indebtedness or otherwise and whether or not such Obligations
shall be acquired by Factor from any of Factor’s affiliates or from any concern
for which Factor may now or in the future act as a factor and/or lender, and in
addition, the undersigned shall be liable to Factor for reasonable attorneys’
fees, if any claim hereunder is referred to an attorney for collection.

 



 1 

 

 

The undersigned hereby waives: notice of acceptance hereof and all notices and
demands of any kind to which the undersigned may be entitled, including without
limitation, notice of adverse change in Client’s financial condition or of any
other fact which might materially increase the risk of the undersigned, all
demands of payment on, and notice of nonpayment, protest and dishonor to the
undersigned, or Client, or the makers, or endorsers of any notes and other
instruments for which the undersigned is or may be liable hereunder. The
undersigned hereby further waives the right to renounce any disposition or
transfer of assets whether created under a will, trust agreement or intestacy
statute, with respect to any devise, bequest, distributive share, trust account,
life insurance or annuity contract, employee benefit plan (including, without
limitation, any pension, retirement, death benefit, stock bonus or profit
sharing plan, system or trust), or any other disposition or transfer created by
any testamentary or nontestamentary instrument or by operation of law, and any
of the foregoing created or increased by reason of a renunciation made by
another person. All sums at any time to the credit of the undersigned and any
property of the undersigned in Factor’s possession shall be deemed held by
Factor as security for any and all of the undersigned’s obligations to Factor
and to any company or companies which may now or at any time be Factor’s parent
or subsidiary, or the co-subsidiary of Factor’s parent, no matter how or when
arising and whether under this or any other instrument, agreement or otherwise.
The undersigned shall not encumber, mortgage, pledge or grant a security
interest (collectively, a “Lien”) in any of the undersigned’s assets to anyone
other than Factor, except for Liens reflected on the undersigned’s personal
financial statement dated _______________, 201___ delivered to Factor in
connection with the transactions contemplated by the Factoring Agreement. The
undersigned further waives notice of and hereby consents to any agreement or
arrangements whatever with Client or anyone else including, without limitation,
agreements and arrangements for payment extension, subordination, composition,
arrangement, discharge or release of the whole or any part of the Obligations,
contracts or agreements or other guarantors, or of the making of any election of
rights or remedies Factor may deem desirable under any bankruptcy code or act,
or for the change or surrender of any and all security, or for compromise,
whether by way of acceptance of part payment or of dividends or in any other way
whatsoever, and the same shall in no way impair the undersigned’s liability
hereunder. Nothing shall discharge or satisfy the liability of the undersigned
hereunder except the full performance and payment of the Obligations with
interest. Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by Factor,
the undersigned shall not be entitled to be subrogated to any of Factor’s rights
against Client or against any collateral or guarantee or right of offset held by
Factor for the payment of the Obligations, nor shall the undersigned seek or be
entitled to seek any contribution or reimbursement from Client in respect of
payments made by the undersigned hereunder, until all amounts owing to Factor by
Client on account of the Obligations are paid in full and the Factoring
Agreement has been terminated. If, notwithstanding the foregoing, any amount
shall be paid to the undersigned on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full and the
Factoring Agreement shall not have been terminated, such amount shall be held by
the undersigned in trust for Factor, segregated from other funds of the
undersigned, and shall, forthwith upon (and in any event within two (2) business
days of) receipt by the undersigned, be turned over to Factor in the exact form
received by the undersigned (duly endorsed by the undersigned to Factor, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as Factor may determine, subject to the provisions of the
Factoring Agreement, or against or with respect to Client’s property (including,
without limitation property collateralizing the Obligations), arising from the
existence and performance of this guaranty. In furtherance, and not in
limitation, of the preceding waiver, the undersigned agrees that any payment to
Factor by the undersigned pursuant to this guaranty shall be deemed a
contribution to the capital of Client or other obligated party and any such
payment shall not constitute the undersigned a creditor of any such party. Any
and all present and future debts and obligations of Client to the undersigned
are hereby postponed in favor of, and subordinated until the full payment and
performance of, all present and future Obligations of Client to Factor. The
undersigned agrees that if Client or the undersigned should at any time become
insolvent, or make a general assignment, or if a proceeding in bankruptcy or any
insolvency or reorganization proceeding shall be filed or commenced by, or in
respect of Client or the undersigned, or if any notice of Lien, levy or
assessment is filed of record with respect to any assets of the undersigned by
the United States or any department, agency or instrumentality thereof, or if
any taxes or debts owing at any time or times hereafter to any one of them
becomes a Lien or encumbrance upon any assets of the undersigned in Factor’s
possession or otherwise, any and all obligations of the undersigned shall, at
Factor’s option, forthwith become due and payable without notice. If Factor
receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act or code, state or federal law, common law or equitable doctrine,
then to the extent of any sum not finally retained by Factor, the undersigned’s
obligations to Factor shall be reinstated and this guaranty shall remain in full
force and effect (or be reinstated) until Client shall have made payment to
Factor, which payment shall be due on demand.

 



 2 

 

 

Factor’s books and records showing the account between Factor and Client shall
be admissible in evidence in any action or proceeding, shall be binding upon the
undersigned for the purpose of establishing the items therein set forth and
shall constitute prima facie proof thereof. This instrument is and shall be
construed to be an absolute, continuing, unconditional and unlimited guaranty of
payment, and shall continue in full force and effect, notwithstanding the death
of the undersigned, until terminated by the actual receipt by Factor from the
undersigned by certified mail of written notice of termination; such termination
shall be applicable only to transactions having their inception thereafter, and
rights and obligations arising out of transactions having their inception prior
to such termination shall not be affected. Termination by the undersigned shall
not affect the liability of such of the undersigned as do not give such notice
of termination. The undersigned acknowledges that (i) no oral representations,
including any representations to extend credit or provide other financial
accommodations to Client have been made by Factor to induce the undersigned to
enter into this guaranty; and (ii) any extension of credit to Client shall be
governed solely by the provisions of the Factoring Agreement.

 

This guaranty shall be enforceable before or after proceeding against Client or
simultaneously therewith, and without recourse to any security, and shall be
effective regardless of the subsequent incorporation, merger or consolidation of
Client, or any change in the composition, nature, personnel or location of
Client. This guaranty shall inure to and shall be enforceable by Factor, any
concern which is or may at any time be Factor’s parent or subsidiary or the
co-subsidiary of Factor’s parent and Factor’s and their successors and assigns
and shall be binding upon the heirs, executors, administrators, successors and
assigns of the undersigned. THE UNDERSIGNED DOES HEREBY WAIVE ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED HEREON. NO FAILURE OR DELAY
BY FACTOR IN EXERCISING ANY OF ITS POWERS OR RIGHTS HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER OR
RIGHT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER. FACTOR’S RIGHTS, REMEDIES AND BENEFITS HEREUNDER ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER RIGHTS, REMEDIES OR BENEFITS WHICH FACTOR MAY
HAVE. THIS INSTRUMENT CANNOT BE CHANGED OR TERMINATED ORALLY, AND SHALL BE
GOVERNED, CONSTRUED AND INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER
RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE UNDERSIGNED
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK, IN THE COUNTY OF NEW YORK, WITH RESPECT TO ANY CLAIM OR
DEMAND UPON THE UNDERSIGNED BASED UPON THIS INSTRUMENT OF GUARANTY OR ANY
AMENDMENT OR SUPPLEMENT THERETO, AND THE UNDERSIGNED HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS OR COMPLAINT OR OTHER PROCESS OR PAPERS TO BE ISSUED IN
ANY ACTION OR PROCEEDING BASED UPON ANY SUCH CLAIM OR DEMAND, AND HEREBY AGREES
THAT SUCH SUMMONS OR COMPLAINT OR PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE UNDERSIGNED AT THE ADDRESS OF THE UNDERSIGNED
APPEARING HEREIN; FAILURE ON THE PART OF THE UNDERSIGNED TO APPEAR OR ANSWER
WITHIN THIRTY DAYS AFTER SUCH MAILING OF SUCH SUMMONS, COMPLAINT OR PROCESS
SHALL CONSTITUTE A DEFAULT ENTITLING FACTOR TO ENTER A JUDGMENT OR ORDER AS
DEMANDED OR PRAYED FOR THEREIN TO THE EXTENT THAT SAID COURT OR DULY AUTHORIZED
OFFICER THEREOF MAY AUTHORIZE OR PERMIT.

 

 3 

 

 

Notwithstanding anything to the contrary contained in this Guaranty, the
liability of the undersigned under this Guaranty, shall be limited to an
aggregate principal amount of FIVE HUNDRED THOUSAND DOLLARS ($500,000), plus
interest after demand at the interest rate set forth in the Factoring Agreement,
plus attorneys’ fees incurred in enforcing this guaranty. The foregoing
limitation shall not include, and shall be in addition to, any net proceeds
realized by Factor from any property or assets separately pledged by the
undersigned to secure the Obligations under the Factoring Agreement, including
without limitation assets held in a certain brokerage account at Wells Fargo
Advisors and held pursuant to a certain Brokerage Account Pledge and Security
Agreement between the undersigned and Factor dated on or about the date hereof.
Such continuing liability shall not be affected by, nor shall anything herein
contained be deemed to be, a limitation of the amount of credit which may be
extended to the Client, or the nature or amount of the obligations which may be
incurred by the Client. Monies paid by the undersigned to Client or Factor prior
to Factor’s written demand will not be applied to, or credited against, the
foregoing limitation.

 

Dated: June 14, 2016

 

 

    Very truly yours,                               /s/ Kai-Hsiang Lin   /s/
Carole Hochman   Witness   Name: CAROLE HOCHMAN       Address: 200 East 66th
Street         New York, New York 10065  

 

 

 

STATE OF NEW YORK )   )ss.: COUNTY OF NEW YORK )

 

 

On the _____ day of _________________ in the year 2016, before me, the
undersigned, personally appeared Carole Hochman, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signatures on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

  ________________________________   Notary Public

 

 

 

 

 

 

[Signature Page to Guaranty]



 4 

